UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52273 EASON EDUCATION KINGDOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0435998 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 19, 35/F., Tower 1, Millennium City 1, No. 388 Kwun Tong Road, Kwun Tong, Kowloon, Hong Kong (Address of principal executive offices, zip code) +852 2111-0810 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of May 17, 2017, there were 310,868,500 shares of common stock, $0.001 par value per share, outstanding. EASON EDUCATION KINGDOM HOLDINGS, INC. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2017 INDEX Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 4 Condensed Balance Sheets as of March 31, 2017 (unaudited) and December 31, 2016. 4 Condensed Statements of Operations for the Three Months ended March 31, 2017 and 2016 (unaudited) 5 Condensed Statements of Cash Flows for the Three Months ended March 31, 2017 and 2016 (unaudited). 6 Notes to Condensed Financial Statements (unaudited). 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 14 Item 5. Other Information. 14 Item 6. Exhibits. 15 Signatures 16 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Eason Education Kingdom Holdings, Inc., a Nevada corporation (the "Company"), contains "forward-looking statements," as defined in the United States Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "could", "expects", "plans", "intends", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of such terms and other comparable terminology. These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Actual results may differ materially from the predictions discussed in these forward-looking statements. The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things to product demand, market and customer acceptance, competition, pricing, the exercise of the control over us by Chu Kin Hon, the Company's sole director and majority shareholder, and development difficulties, as well as general industry and market conditions and growth rates and general economic conditions; and other factors discussed in the Company's filings with the Securities and Exchange Commission ("SEC"). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management's experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. EASON EDUCATION KINGDOM HOLDINGS, INC. CONDENSED BALANCE SHEETS AS OF MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (AUDITED) March 31, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash - - Escrow accounts hold by Attorney Other prepayments Total Current Assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Amount due to shareholder - - Accrued liabilities Total Current Liabilities STOCKHOLDERS' DEFICIT: Preferred stock, Class A Preferred Stock; $0.001 par value 175,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized; 310,868,500 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY The accompanying notes are an integral part of the condensed financial statements. 4 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC. CONDENSED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended Three Months Ended March 31, March 31, Revenues - - Gross Revenues - - Operating Expenses General and administrative expenses Total Operating Expenses Loss from Operations (6,000 ) (27,741 ) Other Income (Expense) Gain on release of liabilities - - Total Other Income - - (Loss)/Income before Income Taxes (6,000 ) ) Provision for Income Taxes - - Net (Loss)/Income (6,000 ) ) Net (Loss)/Income per Share Basic and Diluted $ $ Weighted Average Shares Outstanding Basic and Diluted The accompanying notes are an integral part of the condensed financial statements. 5 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC. STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended Three Months Ended March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net profits (loss) from operations $ ) $ ) Changes in assets and liabilities: Decrease in prepaid expenses Increase in accrued liabilities Decrease in accounts payable - - Decrease in accrued expenses - - Decrease in escrow account hold by attorney - Net cash (used in) operating activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Procced from debt settlement - - Escrow accounts hold by director - - Amount due to shareholder - Decrease in notes payable - - Decrease in notes payable-related parties - - Proceed from common stock issuance - - Net (decrease) in cash - ) CASH AT BEGINNING OF THE PERIOD - CASH AT END OF THE PERIOD - SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes $ - - Cash paid for interest expense $ - - The accompanying notes are an integral part of the condensed financial statements. 6 Table of Contents EASON EDUCATION KINGDOM HOLDINGS, INC.
